Exhibit 10.1

Exhibit A to the

Guarantee and

Pledge Agreement

SUPPLEMENT NO. [    ] (this “Supplement”) dated as of [    ], to the Guarantee
and Pledge Agreement dated as of November 10, 2010 (the “Guarantee and Pledge
Agreement”), among CB RICHARD ELLIS SERVICES, INC., a Delaware corporation (the
“U.S. Borrower”), CB RICHARD ELLIS GROUP, INC., a Delaware corporation
(“Holdings”), the Subsidiaries of the U.S. Borrower from time to time party
thereto (the “Subsidiary Guarantors” and, together with the U.S. Borrower and
Holdings, the “Grantors”) and CREDIT SUISSE AG (“Credit Suisse”), as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined therein).

A. Reference is made to the Credit Agreement dated as of November 10, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the U.S. Borrower, CB Richard Ellis Limited, a limited
company organized under the laws of England and Wales (the “U.K. Borrower”), CB
Richard Ellis Limited, a corporation organized under the laws of the province of
New Brunswick (the “Canadian Borrower”), CB Richard Ellis Pty Ltd, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CB Richard Ellis Limited, a company organized under the
laws of New Zealand (the “New Zealand Borrower”), Holdings, the lenders from
time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee and Pledge Agreement and the
Credit Agreement.

C. The Grantors have entered into the Guarantee and Pledge Agreement in
consideration of, among other things, Loans made and Letters of Credit issued
under the Credit Agreement. Section 7.16 of the Guarantee and Pledge Agreement
provides that additional Subsidiaries of the U.S. Borrower may become Subsidiary
Guarantors and Grantors under the Guarantee and Pledge Agreement by the
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Loan Party”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor and a Grantor under the Guarantee and Pledge Agreement in order to
induce the Lenders to make additional Loans and the Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and the New Loan Party agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Pledge
Agreement, the New Loan Party by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Pledge Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Loan Party hereby (a) agrees to all the terms and
provisions of the Guarantee and Pledge Agreement applicable to it as a Grantor
and Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor and Subsidiary Guarantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Loan Party, as security for the payment and performance
in full of the Obligations (as defined in the Guarantee and Pledge Agreement),
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Loan Party’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Pledge Agreement) of the New Loan Party. Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Guarantee and Pledge Agreement shall be deemed to
include the New Loan Party. The Guarantee and Pledge Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Loan Party represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Loan Party and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission or other
customary means of electronic transmission (e.g., “pdf”) shall be as effective
as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Loan Party hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of any and all
Equity Interests now owned by the New Loan Party and (b) set forth under its
signature hereto, is the true and correct legal name of the New Loan Party and
its jurisdiction of organization.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Pledge
Agreement shall remain in full force and effect.

 

A-2



--------------------------------------------------------------------------------

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Pledge Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Pledge Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Loan Party shall be given to it in care of the
U.S. Borrower as provided in Section 9.01 of the Credit Agreement.

[Remainder of this page intentionally left blank]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Loan Party and the Collateral Agent have duly
executed this Supplement to the Guarantee and Pledge Agreement as of the day and
year first above written.

 

[NAME OF NEW LOAN PARTY]

 

by

     

 

   

Name:

   

Title:

   

Address:

   

Legal Name:

   

Jurisdiction of Formation:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

 

by

     

 

   

Name:

   

Title:

 

by

     

 

   

Name:

   

Title:

 

A-4